Citation Nr: 1712248	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis, to include of the lumbar spine, right hand, and bilateral feet.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board hearing and was scheduled for a hearing in October 2012.  However, the Veteran did not report for the hearing and did not provide good cause for the failure to report.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2016).  The Board may therefore proceed to adjudicate this appeal.

The appeal was remanded for additional development in January 2014 and in June 2016.  It is once again before the Board.


FINDINGS OF FACT

1. The Veteran's arthritis of the lumbar spine, right hand, and bilateral feet manifested to a degree of 10 percent or more within a year of separation from active service.

2. The Veteran does not have hypertension which manifested during service, or within a year of service, or was caused by an in-service event.  


CONCLUSIONS OF LAW

1. The criteria for service connection for arthritis of the lumbar spine, right hand, and bilateral feet have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5003 (2016).

2. The criteria for service connection for hypertension have not been met.              38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R.         §§ 3.303, 3.307, 3.309, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in a December 2008 letter.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and records of his relevant private treatment.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided medical examinations in August 2016. 

The Board also notes that the actions requested in the June 2016 remand have been undertaken to the extent possible.  Additional VA examinations were conducted to determine the nature and etiology of the Veteran's hypertension and arthritis.  In rendering the opinion the examiner addressed the Veteran's active duty blood pressure reading of 186/100 and addressed the relationship between the Veteran's arthritis diagnosed in the July 1997 VA examination report and his current arthritis.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
  
Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis and hypertension (cardiovascular-renal disease).  See 38 C.F.R. §§ 3.303 (b), 3.309(a) (2016); see also 38 U.S.C.A. §§ 1101 (3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112 (a)(1), 1137 (West 2014); 38 C.F.R. § 3.307 (a)(3) (2016).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge.)




III. Arthritis

Here, a current diagnosis of arthritis of the lumbar spine, right hand, and bilateral feet is confirmed by the evidence of record.  More specifically, the Veteran was afforded VA examinations in August 2016, during which the examiner confirmed that the Veteran has degenerative arthritis of the lumbar spine, right hand, and bilateral feet.  The Veteran's VA medical records also document a current diagnosis of degenerative arthritis of the bilateral feet. 

The Veteran's STRs are negative for any complaints or treatment for arthritis of the lumbar spine, right hand, or bilateral feet.  The Veteran's post-service treatment records document diagnoses of degenerative disc disease, right hand pain, and degenerative arthritis of the bilateral feet within a year of separation from service.

a. Lumbar Spine

The Veteran has degenerative arthritis of the lumbar spine which manifested to a degree of 10 percent or more within a year after separation from active service.  During an August 2016 VA exam, the VA examiner opined that the Veteran's current degenerative arthritis in the lumbar spine is a progression of the degenerative disc disease which was present in July 1997.  The examiner reasoned that an MRI of the lumbar spine dated July 16, 1997 revealed degenerative disease in the lumbar spine and a review of current radiographic studies of the lumbar spine reveals changes of degenerative disc disease and degenerative arthritis of the lumbar spine.  As the Veteran is not yet service-connected for the arthritis related to his service-connected degenerative disc disease of the lumbar spine, a grant of such is now warranted.

b. Right Hand

The Veteran has degenerative arthritis of the right hand which manifested to a degree of 10 percent or more within a year after separation from active service.  During an August 2016 VA exam, the examiner opined that the "arthritis currently noted in the Veteran's right hand is the same as that identified at the time of the 1997 VA examination."  The examiner reasoned that current radiographs reveal degenerative arthritis in the right hand at the first carpometacarpal joint (CMC) joint, and squaellae of the fracture were noted in the 1997 VA exam and 1997 x-rays noted degenerative arthritis of the first CMC joint and intercarpal joints.  As the Veteran is not yet service-connected for the arthritis of his right hand, a grant of such is now warranted.

c. Bilateral Feet

The Veteran has degenerative arthritis of the bilateral feet which manifested to a degree of 10 percent or more within a year after separation from active service.  During an August 2016 VA exam, the examiner opined that the Veteran's current arthritis in his feet is the same as the arthritis diagnosed in the 1997 VA examination report.  The examiner reasoned that the Veteran was diagnosed with pes planus and degenerative arthritis in 1997 and he continues to be symptomatic from both conditions currently.  The Veteran reported that he is limited in walking by his bilateral foot pain.  The examiner confirmed that the Veteran has pain in his feet which contributes to functional loss.  Painful motion is entitled to at least the minimum compensable rating.  See Burton, 25 Vet. App. at 5-6.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; see also Southall-Norman v. McDonald, No. 15-1357, 2016 U.S. App. Vet. Claims LEXIS 1930, *15 (Dec. 15, 2016).       

After considering the evidence of record, including the examiner opinions linking the Veteran's current arthritis to his military service and the Veteran's competent and credible description of painful motion and functional loss, the Board finds that the Veteran has arthritis of the lumbar spine, right hand, and bilateral feet which manifested to a degree of 10 percent or more within a year of separation from active service.  Therefore, presumptive service connection for arthritis is warranted and the claim for entitlement to service connection for arthritis is granted.  38 U.S.C.A. §§ 1112 (a)(1), 1137 (West 2014); 38 C.F.R. § 3.307 (a)(3) (2016).
IV. Hypertension

The Veteran contends that he has hypertension related to service.  Specifically, he contends that he has had somewhat elevated blood pressure at times, which he attributes to pain. 

The Board notes that, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

Here, hypertension is documented in the evidence of record.  More specifically, the Veteran's STRs document hypertension in 1996 and the Veteran's post-service treatment records document a diagnosis of hypertension in 2009.  As will be explained more fully below, however, the various assessments of hypertension of record do not conform to VA's criteria for a diagnosis of hypertension.

Although hypertension was noted during service and hypertension was diagnosed after service in 2009, the evidence of record includes a VA examiner opinion which states that these high blood pressure readings are more likely fluctuations and not a continuation of symptomatology such that a formal diagnosis of hypertension is appropriate.  During an August 2016 VA examination a VA examiner opined that it is less likely than not that the Veteran has a diagnosis of hypertension that was incurred in or caused by military service.  The examiner noted that the Veteran was diagnosed with hypertension in 1996 with blood pressures of 152/92 and 150/92.  The examiner also noted that the Veteran recorded a high blood pressure of 186/100 during service.  However, the examiner reasoned that while the Veteran's blood pressure has shown a pattern of fluctuation during active service and he was diagnosed with hypertension on one occasion in service, there is no evidence in the records that he was actually treated for hypertension in service (his blood pressure was monitored, but medication was not prescribed).  The examiner further observed that for VA disability rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The Veteran's pattern of fluctuating blood pressure in service and more recently does not conform to that criteria.  His blood pressure is elevated at times, but the diastolic blood pressure is not predominantly greater than 90 mm.

The Board finds that the August 2016 VA opinion is highly probative because the reviewing clinician considered the Veteran's relevant history,  provided a sufficiently detailed description of the condition, provided analysis to support her opinion concerning the etiology of the condition, and considered the Veteran's lay assertions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The VA examiner's opinion regarding the Veteran's blood pressure fluctuations is also validated by the evidence of record.  The Veteran's STRs document that the Veteran did not have hypertension upon separation, and the Veteran's post-service treatment records document blood pressure readings of 125/76 and 135/82. 

To the extent that the Veteran has stated that he has hypertension attributable to service, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but he is not competent to provide an opinion as to the diagnosis or etiology of his hypertension because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In short, the preponderance of the probative evidence indicates that the Veteran does not have hypertension which had its onset in service or within one year of his discharge from active service, or which is otherwise related to a period of active service; therefore service connection is not warranted.  There is no doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for arthritis, to include of the lumbar spine, right hand, and bilateral feet, is granted.

Service connection for hypertension is denied.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


